Citation Nr: 0004884	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for exotropia with convergence insufficiency and diplopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.

Service connection was granted for the veteran's exotropia 
with convergence insufficiency and diplopia by a January 1990 
rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied a rating in excess of 10 percent for 
exotropia with convergence insufficiency and diplopia, among 
other things.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 1996, a transcript 
of which is of record.

This case was previously before the Board in February 1997, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of the 
prior remand in that additional medical records were 
obtained, and several VA examinations were accorded to the 
veteran to determine the current severity of his service-
connected disability.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v 
West, 11 Vet. App. 268 (1998).

As an additional matter, it is noted that when this case was 
previously before the Board it included the issue of 
entitlement to service connection for headaches, including as 
secondary to exotropia with convergence insufficiency and 
diplopia.  The RO subsequently granted service connection for 
the veteran's headaches in September 1998.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  None of the veteran's visual examinations on file show 
his corrected visual acuity to be 20/40 in one eye with 
vision in the other eye either 20/50, 20/70, or 20/100.

2.  The medical evidence shows that the veteran's diplopia is 
correctable.

3.  The medical evidence on file clearly shows that the 
veteran has severe nearpoint conversion insufficiency, and 
that the veteran fatigues extremely quickly.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for exotropia with convergence insufficiency and diplopia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.75, 4.77, 4.84a, Diagnostic Codes 6078 and 6090 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for the veteran's 
exotropia with convergence insufficiency and diplopia by a 
January 1990 rating decision.  At that time it was noted that 
the service medical records from June 1970 showed the veteran 
to have had a three millimeter bilateral medial rectus 
resection.  Follow-up visual acuity three weeks status post 
surgery showed his vision to be 20/20 right eye, and 20/40 
left eye.  It was further noted that Medical Evaluation Board 
findings from July and August 1972 included diagnoses of 
exotropia at near convergents insufficiency with diplopia.  
Further, the August 1972 Medical Evaluation Board report 
determined that his visual acuity was correctable to 20/20 
bilaterally.  After summarizing the results of a recent VA 
examination, a 10 percent disability rating was assigned, 
effective March 24, 1988.

The veteran's claim for an increased rating was received by 
the RO in September 1993.  VA medical records were 
subsequently obtained that were dated in that same month.  
These records noted that the veteran complained of headaches, 
as well as long standing lateral diplopia.  The veteran also 
reported that he had never worn glasses.  Bifocal eyeglasses 
were prescribed, and corrected vision was noted to be 20/25 
and 20/30.  Diagnostic impression was intermittent exotropia 
with convergence insufficiency and refractive error with 
presbyopia.

A January 1994 VA examination for miscellaneous neurological 
disorders noted that the veteran complained of double vision 
with headaches, bitemporal with neck stiffness without any 
vomiting, and relieved with sleep.  Objective findings 
included the determination that the pupils were equal, round, 
regular, react to light and accommodation.  Extraocular 
muscles were noted to be intact.  Further, the veteran's 
field of vision was found to be within normal limits.  There 
was no evidence of nystagmus.  Diagnoses included diplopia.

In a June 1994 rating decision, the RO denied a disability 
rating in excess of 10 percent for the veteran's exotropia 
with convergence insufficiency and diplopia.  The veteran 
appealed this decision to the Board.

Thereafter, the veteran underwent a VA visual examination in 
September 1994.  Objective findings revealed his best 
corrected mission for the right eye was 20/20 and the left 
eye was 20/50 at distance and near.  Further, it was noted 
that the left eye was amblyopic.  Pupils were found to be 4.5 
mm with a 3+ direct and consensual response for both eyes, 
and "NO MG" both eyes.  Extraocular muscles were 
unrestricted in each eye, and no diplopia was reported in 
distances greater than 12 inches from the face.  However, it 
was noted that the veteran reported horizontal diplopia in 
viewing distances closer than 12 inches because of lack of 
convergence in distances closer than 12 inches.  Visual field 
was found to be normal in each eye.  Additionally, it was 
noted that slit lamp exam revealed unremarkable anterior 
segment and posterior segment findings with a minimum "c/d" 
in both eyes, and deep orange, distinct disc margins for both 
eyes.  Macular reflex was seen in both eyes.  Diagnoses 
included left eye congenital amblyopia with vision 
correctable to 20/50.  It was stated that no pathology was 
present in the left eye and with the history of strabismus 
surgery, it was obvious that the veteran had congenital 
strabismus with left eye amblyopia.  Additionally, it was 
emphasized that the veteran had diplopia at viewing distances 
closer than 12 inches because of lack of convergence.  It was 
also stated that normal near viewing distances were 16 inches 
and greater.  Thus, the veteran had to hold reading material 
at distances greater than 12 inches.  New bifocal specs were 
recommended as a result of this examination.

The veteran subsequently underwent a new VA examination for 
miscellaneous neurological disorders in November 1994.  At 
this examination, it was noted that the veteran's main 
complaints were headaches and soreness of his eyes.  On 
examination, it was noted that the veteran did have an 
abnormality of convergence.  Specifically, his left eye did 
not converge properly medially, although it did move in that 
direction unrelated to convergence.  The examiner opined that 
this did not appear to be a neuromuscular problem of such.  
It was also noted that neurological and opthalmological 
examination revealed fundi that were clear.  Further, 
extraocular movements were essentially normal, except for the 
defective convergence.  Additionally, it was noted that the 
veteran had a squint in his left eye.  Cranial nerves were 
otherwise intact.  Similarly, the sensory system, motor 
system, and cerebellar system were also found to be intact.  
Overall diagnoses included convergence disorder, left eye.  
The veteran was also diagnosed with a refraction abnormality.  
His vision was found to be marginal; he could see, but not 
well without his glasses.

At his November 1996 personal hearing, the veteran testified, 
in part, that his eye problems had gotten worse.  He 
testified that he experienced eye problems at work, in that 
his job involved a lot of reading, among other things, and it 
took him longer to read and learn because of his eye 
problems.  Also, he indicated that he had to give up sports, 
hunting, and other activities as a result of his double 
vision.  He testified that sunlight really made his eyes 
tired.  Further, the veteran indicated that his eye problems 
got progressively worse during the day.  He indicated that 
the severity of these problems depended on what he did the 
night before, and how much reading, etc., that he has to do 
during the day.  Additionally, he testified that he had 
tearing of the eyes, and that his eyes would feel sore.  
However, he was not aware of any infections.  The veteran 
further testified that he had not lost any time from work 
because of his eye problems.  He testified that he used no 
medications except for aspirin and things of that nature.  It 
is noted that he also indicated that he used eye drops.  He 
also testified that VA had given him three separate sets of 
eyeglasses, but that they were of no help.

Various VA medical treatment records are on file that cover 
the period from September 1993 to February 1997.  These 
records show treatment for visual problems.  Visual acuity 
findings include 20/25 for both eyes; and 20/25 for the right 
eye, and 20/30 for the left.

On a February 1998 VA visual examination, it was stated that 
the veteran had profound convergence insufficiency of greater 
than 10 prism diopters at near, with profound diplopia that 
was easily documented at near which triggered significant eye 
strain and profound headache.  It was further stated that the 
visual defect at near was quite severe, and easily 
reproducible.  Also, the diplopia at near was present at 13 
inches both to the right, left, and center of the veteran's 
visual field.  It was noted that his central visual acuity at 
near with bifocals was normal, although it was double.  The 
examiner specifically noted that a review of the veteran's 
claims file was made.

Also on file are private medical statements from a Dr. 
Farris, dated in June 1997, August 1997, and June 1998.  In 
the June 1997 statement, it was noted that neuro-
opthalmologic examination revealed the veteran's best 
corrected visual acuity was 20/20+1 in the right eye, and 
20/20-2 in the left eye.  Also, muscle balance and motility 
examination demonstrated 5 prism diopters of exophoria in 
primary gaze at distance, increasing to 16 prism diopters of 
exotropia at near.  The rest of the neuro-ophthalmologic 
examination was found to be entirely within normal limits 
with the exception of a dry eye syndrome.  In the August 1997 
statement it was noted, among other things, that the veteran 
had a long-standing convergence insufficiency.  In the June 
1998 statement, Dr. Farris reiterated the findings of the 
June 1997 neuro-opthalmologic examination.

Also on file is a private medical statement from a Dr. Brian, 
who noted that the veteran underwent an eye examination in 
July 1998, which revealed a very narrow near point of 
convergence of greater than 20 inches, as well as a high 
degree of exophoria up close.  Dr. Brian stated that these 
objective findings were consistent with the veteran's 
subjective complaints of double vision up close.

There is also a November 1998 private medical statement from 
a Dr. Romano, who noted that a recent eye examination showed 
the veteran's visual acuities, without correction, to be 
20/40 for the right eye, and 20/100 for the left eye.  Visual 
acuities, with correction, were 20/20-1 for the right eye, 
and 20/25 for the left eye.  Dr. Romano's impressions were 
that the veteran had severe nearpoint conversion 
insufficiency.  Additionally, it was noted that the veteran 
fatigued extremely quickly at nearpoint and had no stereopsis 
at near.

A new VA visual examination was accorded to the veteran in 
January 1999.  At that time, it was noted that the veteran's 
chief complaint was diplopia within 12 inches of eyes, and 
that this distance could increase depending on how tired or 
stressed he was, or how he was feeling.  Objective 
evaluations showed that the veteran's visual acuity, with 
correction, was 20/20 for the right eye, and 20/40+ for the 
left eye.  It was noted that a previous report documented 
probable congenital strabismus with amblyopia of the left 
eye.  Pupils were found to be 5 mm for both eyes, with no 
afferent pupillary defect (APD).  Extraocular muscles were 
found to be unrestricted for both eyes.  However, it was 
noted that the veteran was unable to converge/fuse within 16 
inches from his face without the aid of prisms.  
Confrontation fields were found to be full for both the right 
and left eye.  It was noted that phoropter testing revealed 
18 prism diopters "exo" at or near with inability to see 
singly unless 3 p.d. basie-in prism was added to each eye.  
Also, Goldmann testing revealed diplopia in all gazes unless 
prism was incorporated, which eliminated the diplopia.  It 
was noted that a dilated fundus exam was not done as the 
veteran reported he had just had this exam done two months 
earlier.  Overall assessment was diplopia within 16 inches, 
but correctable with prism.  It was noted that new eyeglasses 
were to be ordered for the veteran for near work that 
incorporated this prism.  

The veteran also underwent VA Goldmann bowl testing for 
diplopia in April 1999.  At this examination, the veteran 
gave a history of longstanding near point problems with 
intermittent diplopia, eye strain, and blurred vision during 
near vision tasks since eye muscle surgery by the military in 
the 1970s.  The veteran reported that this surgery gave him 
the problems and that he just wanted to be compensated for it 
fairly.  He also stated that the near point problems worsened 
depending on the task, stress, or how he was feeling 
especially now that he's getting older.  On objective 
examination, the Goldmann bowl testing distance was 12 inches 
outside the veteran's near point of convergence, so diplopia 
was seen in all gazes with lens correction but no prisms.  
The examiner noted that prism was gradually incorporated in a 
trial frame until the veteran saw singly within the Goldmann 
bowl.  Gaze testing revealed no diplopia until 10 degrees in 
all directions.  However, it was determined that  this was 
caused by the trial frame and trial lens rims, which 
restricted gazes to 10 degrees in all directions.  The 
examiner stated that there was nothing he could do about this 
restriction because this was the only way to mount the prism.  
Additionally, the examiner stated that he wanted to clarify 
two important points of the veteran's case.  First, the 
contention that the veteran's double vision (diplopia) was 
caused by the in-service eye muscle surgery.  The examiner 
stated that a review of the veteran's claims file clearly 
documented that the diplopia, exotropia, and headaches were 
present before the surgery.  (Emphasis in original).  Second, 
the examiner stated that the amount of exotropia at near was 
actually somewhat improved since the surgery.  It was noted 
that the claims file documented 20 prism diopters of 
exotropia before the surgery, and that examinations after the 
surgery had revealed less exotropia.  Thus, it did not appear 
that the exotropia was made worse after the surgery.  
Further, the examiner emphasized that the veteran had 
convergence insufficiency at near with associated near 
exotropia and diplopia, which testing revealed to be 
correctable with prism.  Since there was no history of 
supranuclear condition caused by cerebrovascular accident, 
head trauma, inflammatory or post viral illness, it was the 
examiner's opinion that this was a condition that the veteran 
always had, but that it became more aggravated as an adult by 
intense near vision work and now, more recently, by the onset 
of presbyopia.

In a September 1999 Supplemental Statement of the Case, the 
RO confirmed and continued the 10 percent disability rating 
for the veteran's exotropia with convergence insufficiency 
and diplopia.  The RO found that the medical evidence showed 
the veteran's visual acuity and diplopia were considered zero 
percent disabling, but that the 10 percent rating was 
continued due to the fact that the veteran did have severe 
nearpoint conversion insufficiency and fatigues extremely 
quickly.  Further, the RO stated that a higher evaluation 
required greater impairment of vision or diplopia which was 
not correctable. 


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's exotropia with convergence 
insufficiency and diplopia, the RO has considered the 
criteria found at 38 C.F.R. § 4.84, Diagnostic Codes 6078 and 
6090.

Under the provisions of 38 C.F.R. § 4.75, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating for impairment of visual acuity.

Under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6078, a 10 percent rating is warranted when vision in one eye 
is 20/40 and vision in the other eye is either 20/50, 20/70, 
or 20/100; or if vision in both eyes is 20/50.  A 20 percent 
rating is warranted if vision in one eye is 20/40 and vision 
in the other is 20/200; or if vision in one eye is 20/50 and 
vision in the other is 20/70 or 20/100.  38 C.F.R. § 4.84a.

Pursuant to Diagnostic Code 6092, diplopia, or double vision, 
due to impaired muscle function is rated under the provisions 
of Diagnostic Code 6090 for diplopia.  Under Diagnostic Code 
6090, findings relating to diplopia are equated to loss of 
visual acuity.  Thus, specific findings of diplopia are 
converted into terms that lend themselves to the mechanical 
application of 38 C.F.R. § 4.84a, Table V, which sets forth 
the "Ratings for Central Visual Acuity Impairment."  The 
specific equivalent visual acuity is as follows:

(a) Central 20° 	5/200 
(b) 21° to 30°: 
(1) Down 	15/200 
(2) Lateral 	20/100 
(3) Up 	20/70 
(c) 31° to 40°: 
(1) Down 	20/200 
(2) Lateral 	20/70 
(3) Up 	20/40

However, it is important to note that the measurement of eye 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
The measurement will be performed using a Goldmann Perimeter 
Chart which identifies four major quadrants, (upward, 
downward, and two lateral) plus a central field (20 ° or 
less).  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40° in the lateral or downward 
quadrants, or within 30° in the upward quadrant.  Impairment 
of muscle function is to be supported in each instance by 
record of actual appropriate pathology.  Diplopia which is 
only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77. 

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his exotropia with convergence insufficiency and diplopia 
is well-grounded.  Because the claim is well grounded, VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran several examinations in relation to this claim, 
obtained medical records pertaining to the treatment he has 
received for his visual problems, and provided him with the 
opportunity to present testimony regarding his claim at a 
personal hearing.  There does not appear to be any pertinent 
medical evidence that is not of record or requested by the 
RO.  Thus, the Board finds that VA has fulfilled its duty to 
assist the veteran in developing the facts pertinent to this 
claim.  

In the instant case, the Board concurs with the RO's findings 
that the medical evidence does not demonstrate that the 
veteran's visual acuity or his diplopia warrants a 
compensable disability rating under the applicable Diagnostic 
Codes; he does not meet the specified criteria for a 10 
percent rating under either Diagnostic Code 6078 or 6090.

None of the veteran's visual examinations on file show his 
corrected visual acuity to be 20/40 in one eye with vision in 
the other eye either 20/50, 20/70, or 20/100.  In fact, the 
January 1999 VA visual examination - which is the most recent 
visual examination on file - found the veteran's vision to be 
20/20 for the right eye, and 20/40+ for the left eye.  Thus, 
the veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.84a, Diagnostic Code 6078.

As mentioned above, it was determined at the January 1999 VA 
visual examination, and the April 1999 VA Goldmann bowl 
testing, that the veteran's diplopia is correctable.  
Pursuant to 38 C.F.R. § 4.77 diplopia which is correctable is 
not a disability.  Therefore, the veteran is not entitled to 
a compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 
6090.

Nevertheless, the medical evidence on file clearly shows that 
the veteran has severe nearpoint conversion insufficiency, 
and that the veteran fatigues extremely quickly.  The 
evidence in support of this finding includes the November 
1998 statement from Dr. Romano, and the veteran's hearing 
testimony that his visual problems became progressively worse 
during the day.  This evidence supports the compensable 
rating of 10 percent assigned by the RO for his exotropia 
with convergence insufficiency and diplopia.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7. The Board notes, however, that none of 
the medical evidence on file contain objective findings that 
meet or nearly approximate the criteria for the next higher 
rating of 20 percent under either Diagnostic Code 6078 or 
6090.  Accordingly, the Board finds that the preponderance of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent, and it must be denied.




  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for exotropia with convergence insufficiency and diplopia is 
denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

